DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected in the official action dated 11/15/2021 have been considered. A new rejection which addresses the amendment filed on 02/15/2022 is set forth, below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 1, 10 and 19 (as well as any claim which is dependent thereon) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
The term “generated to be…noise” in claims 1, 10 and 19 is a relative term which renders the claim indefinite. The term “noise” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, structure or signal components which constitute “noise”. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 10-12, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salajegheh (US 2020/0007758) in view of Durvasula (US 2020/0065521) and Carboni (US 2018/0287806).


Regarding claims 1, 10 and 19,
SALAJEGHEH teaches an automation server (see control smart devices 120a-120c in fig. 1B; [0051] teaches that control smart devices 120 may include but are not limited to home servers), comprising: 
a processor ([0031] teaches that the terms "smart device" may refer to personal computers, which include a programmable processor);
a memory in electronic communication with the processor ([0031] teaches that the terms "smart device" may refer to personal computers, which include a memory);
	instructions stored in the memory, the instructions being executable by the processor to: 
generate artificial automation data ([0051] teaches that devices 102a-102c may generate and anonymize behavior vector) to protect actual automation data ([0057] teaches an anonymizer module 126, which may remove any information that could be considered personal to a user or identifying of a device owner or user); and send, from the automation server, the artificial automation data to at least one virtual assistant server ([0051] teaches that device 120 will transmit the anonymized behavior data; [0064] teaches that device 120 shall anonymize information about the behavior and transmit it to a remote server, said “remote server” is interpreted as corresponding to  “at least one virtual assistant server”).
Salajegheh fails to expressly teach that the artificial automation data comprises data generated to be (i) inaccurate, (ii) useless and noise to at least one virtual assistant server.
[0030], [0042] and [0043] of Durvasula teaches that data may be mashed, morphed or grouped to achieve anonymity.  
Before the effective filing date of the invention, it would have been obvious to modify the anonymizing method of Salajegheh per the teachings of Durvasula. This modification would yield an anonymizing method carried out by the Salajegheh prior art wherein the data is not removed, but is instead transformed through mashing, morphing or grouping so as to achieve anonymity.  Durvasula teaches in [0020] that this modification would serve the purpose of performing one-way data transformation of data which identifies an individual or an entity.
The combined teaching of Salajegheh and Durvasula fail to expressly teach that the artificial automation data comprises data generated to be (i) inaccurate (ii) useless and noise to at least one virtual assistant server.
CARBONI teaches a method for securing the communications between two devices in an Internet of things networks wherein the system generates artificial automation data to protect actual automation data, the artificial automation data comprising data generated to be inaccurate ([0025] teaches that the data may be obscured by the use of steganography, e.g., using chaffing and winnowing techniques. In these techniques, extra numerical sequences, or chaff, may be inserted into a data stream from an IoT device; [0088] teaches that the chaffing and winnowing technique is achieved by the addition of false values to the data stream, said false data is interpreted as corresponding at least in-part to “artificial automation data”; while [0088] teaches that Chafing introduces false values with false responses mixed with authentic responses) useless and noise to at least one receiving device ([0093] teaches carrying out  verification of the received data in order to remove chaff from the data stream, by identifying values as real or false;[0095] teaches winnowing as the process of identifying the authentic responses from the fake; [0098] teaches that if the verification of fig. 11 is false, identifying the data as chaff, and at block 1112, the chaff may be discarded; [0153]also teaches discarding values determined to be false. Since Carboni teaches discarding the artificial data, said artificial data is interpreted as also being useless and noise as claimed.  Note, [0052] of the Applicant’s specification discloses, “As used herein, ‘noise’ may refer to inaccurate or unreliable data.” Based upon this disclosure, and absent a recitation within the claim of structurally defining features of said “noise”, the Examiner finds that  signals/data which are not useable (such that the artificial data of Carboni) also reasonably corresponds to “noise”).
Before the effective filing date of the invention, it would have been obvious to further modify the method of Salajegheh per the teachings of Carboni, sending the artificial automation data to at least one receiving network device, to which the artificial data is useless and noise, because [0030] teaches that utilizing chaff data is a less computationally demanding method of enhancing data trustworthiness. 

Regarding claims 2, 11 and  20,
([0019] teaches transforming personally identifying information (PII) without restriction).  Since the “artificial device identifiers” are used for identification purposes, said “artificial device identifiers” are interpreted as corresponding to personally identifying information of the claim.

Regarding claims 3, 12 and 20,
Durvasula teaches that the artificial automation data comprises artificial entity names ([0020] teaches that anonymized data shall no longer identify an entity).

Regarding claims 5, 14 and 20,
	Salajegheh teaches that the artificial automation data comprises artificial state data ([0034] teaches anonymizing collected behavior state information; [0090] teaches anonymizer models may be received from a network server).

Regarding claims 6 and 15,
	Salajegheh teaches that the artificial state data indicates at least one artificial state change ([0004] teaches detecting anomalous behavior i.e., state change; [0005] teaches detecting changes in behavior over time).

Regarding claims 7 and 16,
([0003] teaches that state data is used to correct malicious behaviors and performance degrading behavior; [0108] teaches that the data is collected and analyzed periodically or at predetermined intervals, thus corresponding to proactively).

Regarding claims 8 and 17,
	Salajegheh teaches that the instructions are executable to send the artificial state data in response to a query from the at least one virtual assistant server that is not associated with a user request ([0108] teaches that the data is collected and analyzed and transmitted at predetermined intervals, thus teaching that the instructions are not executed in response to a user request).


Claims 4, 9, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salajegheh (US 2020/0007758) in view of Durvasula (US 2020/0065521) and Carboni (US 2018/0287806),  and further in view of Park (US 2020/0007758).
Regarding claims 4 and 13,
Salajegheh, as modified by Durvasula and Carboni, teaches the automation server of claim 3, but fails to expressly teach that the instructions are executable as expressly claimed.
Park teaches a system which operates to mask certain parts of data in order to protect privacy wherein instructions are executed to send the artificial entity names with ([0051] teaches a server 40 which transmits original data along with masked data to a user terminal 50, said user terminal is interpreted as corresponding to the virtual assistant server of the claim).
Before the effective filing date of the invention, it would have been obvious to further modify Salajegheh per the teachings of Park, sending the actual data with the artificial data for the purpose of permitting the actual data to be displayed to a user when indicating information relating to the connection of the identified parties.

Regarding claims 9 and 18,
Salajegheh teaches the automation server of claim 5, wherein [0034] teaches anonymizing collected behavior i.e., state information, but fails to expressly teach that the instructions are executable as expressly recited.
Park teaches that the instructions are executed to: 
determine that a query from the at least one virtual assistant server is associated with a user request (at least [0013] teaches receiving a request from a user terminal); and
send actual data in response to determining that the query is associated with the user request ([0053] teaches transmitting at least one of the original data, the masked data, and the personal key information to the user terminal 50 in response to a user request.)
Before the effective filing date of the invention, it would have been obvious to further modify Salajegheh per the teachings of Park, sending actual data in response to a  displaying or referencing actual state data to the user when providing feedback information relating to the identified devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689